Citation Nr: 1530654	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  14-20 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for onychomycosis of the feet, claimed as fungus of both feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from July 1947 to June 1950.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision by the RO in Cleveland, Ohio that denied service connection for onychomycosis of both feet, claimed as fungus of the feet. 

A personal hearing was held in June 2015 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Additional evidence was received from the Veteran in June 2015.  

The issue of service connection for ingrown toenails has been raised by the record at the June 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

As part of the duty to assist a Veteran in developing the facts and evidence concerning a claim, VA must provide the Veteran a medical examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) ; 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and medical nexus opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran has not been provided with a VA examination and medical opinion regarding the etiology of his claimed skin disorder of the feet, and the Board finds that a VA examination is required, for the reasons and bases discussed below.

The Veteran has submitted credible statements and testimony to the effect that he was treated for fungus of the feet during service in Japan, including an overnight hospitalization.  In a May 2011 written statement, he said that during service, he went on sick call because his feet were swollen and sore, with yellow pus, and was hospitalized for this condition.  Unfortunately, his service treatment records are missing and presumed destroyed in the 1973 fire at the National Personnel Records Center, and thus there are no medical records of such treatment.

The Veteran's service personnel records reflect that he served in Japan during the late 1940s.

The Veteran has testified that he had continuous skin symptoms from foot fungus from service until the present, and that he treated this condition himself with over-the-counter medications until he sought VA medical care.

VA medical records reflect that the Veteran was treated for onychomycosis and onychocryptosis in November 2011.

Although there are no available service treatment records showing treatment for a skin disorder of the feet, in light of the medical evidence showing that the Veteran has been diagnosed with onychomycosis during the pendency of the appeal, and the Veteran's credible lay evidence of skin symptoms and treatment during service in Japan and of continuous symptoms since then, there is an indication that the current skin disorder of the feet may be associated with the Veteran's service.  As there is insufficient competent medical evidence on file for VA to make a decision on the claim, the Board finds that this case must be remanded to obtain a VA medical opinion as to the etiology of any current skin disorder of the feet.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, supra; Waters, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for a VA examination to obtain a medical nexus opinion as to the etiology of any current skin disorder of the feet, and as to the etiology of the  onychomycosis diagnosed in November 2011.  The claims file must be provided to and reviewed by the examiner. 

Based on physical examination and a review of the record, the examiner should provide an opinion as to the etiology of any current any current skin disorder of the feet, and as to the etiology of the onychomycosis diagnosed in November 2011 - including the likelihood (very likely, as likely as not, or unlikely) that this current disability had its onset in service, or is otherwise related or attributable to his service.

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  The examiner should consider the Veteran's claims of continuous complaints since service separation. 

2.  Then readjudicate this claim in light of all additional evidence received since the statement of the case.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



